Order entered April 8, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01131-CR

                         RAY DON WILSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75289-U

                                      ORDER

      Before the Court is the April 7, 2020 third request for additional time filed

by court reporter Sasha Brooks. We GRANT the request and ORDER the

reporter’s record filed on or before April 17, 2020.


                                              /s/      CORY L. CARLYLE
                                                       JUSTICE